


Coduco, LLC

DISTRIBUTOR SALES AGREEMENT FOR CODUCO BLUETOOTHPOINT.NET SYSTEMS AND RELATED
EQUIPMENT




This shall constitute an Agreement made on March 21, 2010 (“Effective Date”)
between Portlogic Systems Inc. (“Distributor”) and Coduco, LLC (“Coduco”)
whereby the above named Distributor shall be authorized to resell Coduco
software and hardware solutions products designated pursuant to the following
terms and conditions.

Distributor agrees to:

1 - Distributor accepts a protected and defined territory within its marketing
and sales channels. Which is defined as North America and Caribbean.

2 - Acquire one Bluetoothpoint.net Demo System for training and demonstration
purposes.

3 - Maintain full-time personnel trained by Coduco, in the proper use and
operation of Coduco software and hardware solutions products.

4 - Require its sale representatives to maintain regular contact with its
existing and potential users of Coduco

products.

5 - Sell, promote, advertise, and demonstrate Coduco products covered under this
agreement, giving fair and

accurate representation of Coduco products.      

6 - Submit an annual business plan that includes:

      A - Yearly sales forecast by quarter. B - Marketing  plan. C - Target
markets.

7 - Provide quarterly reports and sales performance and sales plans.

8 - Participate in local target market trade shows demonstrating Coduco products
as needed.

10 - 50% of value of each Distributor order of Coduco product shall be paid upon
order placement by Distributor. Remaining 50% will be due in 45-60 days. All
other arrangements regarding payment conditions must be submitted in writing.

Coduco agrees to:

1 - Sell Distributor those products listed in the Coduco Price List on the terms
and conditions therein subject to such changes in products, terms and
conditions, as may be made and communicated, from time to time.

2 - Provide technical and sales training to Distributor personnel in support of
Distributors marketing plan for products covered by this agreement.

3 - Provide service and technical support during required warranty periods.

4 - Entitle Distributor to use Coduco’s trademarks, trade names, service marks,
logos or other marks or symbols (collectively, "Marks") only for the purposes
under this Agreement.

5 - Provide any available advertising materials, direct mail and promotional
pieces.

6 - Provide sales and marketing assistance to Distributor based on sales
performance and availability.

7 - Offer equipment volume discounts and on-site assistance for approved
promotional sales events.

8 - Offer Distributor-privileged web site access to check sales promotions,
technical support, logistics and other services or new product information as
they become available.   

9 - All Coduco branded products carry a limited warranty.

It is mutually agreed to and accepted as follows:

1 - This Agreement is not assignable in any way. No Distributor can authorize
others to represent themselves as Distributors.

2 - Each party shall defend, indemnify and hold the other party and its
affiliates, partners and directors harmless from any and all claims by any other
party (including reasonable attorneys’ fees and costs of litigation) resulting
from the other party’s own breaches, acts, omissions or misrepresentations,
regardless of the form of action.   

3 - Products sold by Coduco to Distributor, other then Coduco branded products,
are sold with out warranty from Coduco (i.e. computers/printers etc.) except
such as is expressly stated. Problems with such products must be resolved with
the manufacturer.




This Agreement shall become effective on the Effective Date and shall continue
for a term of one (1) year, unless either party terminates this Agreement for
cause by submitting thirty (30) days notice in writing to the other.




The Undersigned have read and fully understand the terms and conditions of this
Agreement.               

           

PORTLOGIC SYSTEMS INC.

CODUCO, LLC

“Distributor”

“Coduco”







By: /s/ Jueane Thiessen

                             

By: /s/ Petr Holy




Title: Chief Principal Officer

Title: Chief Operating Officer




Date: March 21, 2010

Date: March 21, 2010



